STRAUP, C. J.
The plaintiff brought this action to condemn lands for a right of way. The court granted the condemnation. The jury assessed the damages, from which portion of the judgment the plaintiff appeals.
It is contended that the plaintiff, on cross-examination of one of the defendants’ witnesses, was not permitted to take an answer from him as to whether he and other interested landowners had met and agreed to demand of 1 the plaintiff a certain amount as damages for lands taken and damaged. As affecting the credibility of the witness and the weight of his testimony the plaintiff had the right to inquire into such matter. But we think the record discloses that it was permitted to fully go into that.
An officer of the plaintiff was called as a witness for the plaintiff. The plaintiff asked him:
“Q. When land has been purchased and settlement made for the lands, who executes the vouchers in those settlements ? ’ ’ “Q. Do you know whether or not a settlement for the right of way, or the purchase of a right of way, has 2 been obtained from Joseph Hibbard (a person not a party to the action) ?” “Q. What property in the vicinity of the Abbott property do you know of that the railroad-company has not yet purchased for its right of way?”
Objections from the defendants were sustained. It is claimed the questions were asked to show that witnesses testifying for the defendants were present at one of the meetings referred to, and that they were defendants in other actions. Of course, as bearing on the credibility of the witnesses and the weight to be given their testimony, it was proper to show that they were defendants in other actions, or otherwise were, either directly or indirectly, interested in the litigation. But it does not appear in what way the questions propounded tended to show that.
A witness named Gardner testified for the defendants. On *502cross-examination he was asked: “What relation are you to Jane Gardner?” An objection to that was sustained. The plaintiff claimed that Jane Gardner was a defendant in another action, and thus claimed the right to show 3 what relation the witness was to that person. It might be proper enough to have permitted the witness to answer, but we cannot say that the court’s refusal prejudiced the plaintiff in any substantial right. It otherwise Was shown that the witnesses for the defendants were landowners along, or near, the right of way, lived in that vicinity, and indirectly were interested in the litigation. To have taken answers to the particular questions would not have added anything, for all that was claimed by them was otherwise indisputably shown.
Let the judgment be affirmed, with costs. Such is the order.
FRICK and McCARTY, JJ, concur.